Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims

Claims 1-16 have been reviewed and are addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-16 are drawn to a system, which  is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 “receive data from customer premises indicative of a physical state of an occupant of the customer premises”, “apply one or more predictive models to the data from the customer premises to correlate output from one or more inference or predictive models to an occupant condition”, “actuate an action based on output of applying the one or more predictive models”.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by applying one or more predictive models to the data to correlated output. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of “output from one or more inference or predictive models to an occupant condition” which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 27, where “A client device 180 can be any computing device that can access a digital network 125, 130, and that includes a processor and a memory for performing operations ascribed herein to the client device 180. For example, a client device 180 can include a laptop or desktop computer, a tablet computer, a smart phone or personal digital assistant, etc”.
Paragraph 24 “A load disaggregation unit 175 identifies a specific device or devices, e.g., home appliances, that are active in a customer premises 105, and can identify and report how much power (e.g., voltage and/or current) each identified device is consuming at a specific time. As is conventionally understood, a load disaggregation unit 175 operates by identifying different types of loads, e.g., resistive loads, reactive loads, etc., to associate loads in a customer premises with specific devices, e.g., home appliances”.
Paragraph 15 recites “Meters 115 can include a gas meter, a water meter, and an electric meter, which may provide information relating to natural gas usage, water consumption, and electricity consumption, respectively, i.e., a utility meter 115 is typically provided to monitor and record a quantity of a commodity (e.g., electricity, water, gas) that is consumed per specified unit(s) of time. Additionally, each meter 115 can report usage or consumption data to the local controller 110 via the local network 125, as well as the remote server 135 via the gateway 150 and external network 130. For example, an electric meter 115 could provide electricity consumption data as kilowatt hours, a water meter could provide consumption data in terms of volume of water consumed in a particular time range, and a gas meter likewise could provide consumption data in terms of volume of gas consumed in a particular time range”.

‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g).  
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-16 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-12, 14-16 is/are rejected under 35 U.S.C. 102a2as being Anticapated by Morra (2019/0244714).
With respect to claim 1 Morra teaches a system, comprising a server computing device comprising a processor and a memory, the memory storing instructions executable by the processor to: 
receive data from one or more devices in a customer premises indicative of a physical state of an occupant of the customer premises (Morra paragraph 26 “The health tracking device 202 receives data from one or more of the sensors 204 and provides the data to the analysis server” which is interpreted as receiving physical state of an occupant); 
apply one or more predictive models to the data from the customer premises to correlate output from one or more inference or predictive models to an occupant condition (Morra paragraph 18 “The analysis server 108 may be operable to generate calibrated sickness models wherein the calibrated sickness models include a measure of the probability of the user becoming sick within a given time frame using, for 
actuate an action based on output of applying the one or more predictive models (Morra paragraph 18 “alerting a user of changes in their baseline health measurements which may suggest chronic illnesses such as cancers, metabolic diseases, cardiovascular issues, or other serious health issues that may be helped through early detection”).
With respect to claim 7 Morra teaches the system of claim 1, wherein the data is provided from at least one of the one or more devices without user input (Morra paragraph 21 “For instance, the historic data 218 may include a collection of readings from sensors 204 such as, electrocardiography (ECG) for sensors for heart rate (e.g., minute, average, resting, active), sleep sensors to detect, e.g., rapid eye movement (REM sleep), sleep/awake duration, disturbance, movement), and pulse 

With respect to claim 8 Morra teaches the system of claim 1, further comprising a computing device in the customer premises and comprising a processor and a memory, the memory storing instructions executable by the processor to receive aggregate data from the one or more devices and provide the aggregated data to the server; wherein the server applies the one or more predictive models to the aggregated data (Morra paragraph 31 “The user's sensor data account may include an aggregation of sensor data from health tracking device in addition to sensor data that may be uploaded from the user's health tracking device to third-party services or native service offerings. The sensor can track health data, including activity, exercise, nutrition, calories, weight, hydration, sleep, heart rate, pulse rate, galvanic skin response, motion intensity, body temperature, perspiration, heat flux, location of the user, blood oxygen levels”).

With respect to claim 9 Morra teaches the system of claim 1, wherein the one or more inference or predictive models is at least one of rule-based, case-based, or developed by machine learning (Morra paragraph 23 “the analysis server 216 may train predictive models (supervised machine learning) using particular data sets from historic data 218 that correspond to a time point when the user reports sickness or ailments (labeling sick data) and learn a relationship of a reported sickness on the health metrics of the user.”).



With respect to claim 11 Morra teaches the system of claim 10, wherein the one or more predictive models correlates a specific CID condition to the data from the one or more devices (Morra paragraph 15 “application may have network connectivity for downloading sensor data from a sensor at a sickness timepoint, and may be operative to generate calibrated sickness models, wherein the calibrated sickness models are based on a correlation of the user's symptoms and the sensor data at the sickness timepoint. The application may also download new sensor data from the sensor at predetermined or other intervals. In one embodiment, the application may be operative to compare the new sensor data with the calibrated sickness models to predict the probability of the user having a recurring sickness”).

With respect to claim 12 Morra teaches the system of claim 11, wherein the specific CID condition is specific to a specific occupant of the customer premises (Morra paragraph 23 “The data classifier 224 applies the user profile data 222 to one of the predictive models, e.g., specific to the particular user, the user profile data”).


With respect to claim 15 Morra teaches the system of claim 14, wherein the message includes at least one of a notification that occupant status has deviated from a normal pattern, a description of an event or trend triggering the message, or an indication of a threat to health (Morra paragraph 15 “utilizes the collected data to recognize health patterns to identify and predict new or recurring illnesses”).

With respect to claim 16 Morra teaches the system of claim 1, wherein the occupant condition is specific to a specific occupant of the customer premises (Morra paragraph 23 “The data classifier 224 applies the user profile data 222 to one of the predictive models, e.g., specific to the particular user, the user profile data 222, or both. For instance, the data classifier 224 may select a particular predictive model from the predictive models 220 based on the types of user profile data 222 for the user, e.g., specific numerical values, numerical ranges, no numerical data, whether disease or family medical history data is available, etc.”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morra (2019/0244714) in view of Schoettle (2006/0038672).
With respect to claim 2 Morra teaches the system of claim 1. Morra does not teach wherein the one or more devices include at least one of a gas meter, a water meter, and an electricity meter, and the data includes a measurement of at least one of gas, water, or electricity.

One or ordinary skill in the art would have found it obvious to combine the teachings of Morra with Schoettle at the time of filing with the motivation of allowing an accurate predetermination of available and manageable resources (Schoettle paragraph 37).

With respect to claim 3 Morra teaches the system of claim 1. Morra does not teach wherein the one or more devices include a motion sensor, and the data include data indicating motion from the motion sensor.
Schoettle teaches these sensors can be, for example, motion sensors, glass break sensors, window and door sensors and the like (Schoettle paragraph 41).
One of ordinary skill in the art would have found it obvious to combine the teachings of Morra with Schoettle with the motivation mentioned above.


Schoettle teaches certain utility controls, such as controls 503, 504, would most probably be specialized modbots, or specialized switches or sensors connected to one or more modbots (Schoettle paragraph 44). 
One of ordinary skill in the art would have found it obvious to combine the teachings of Morra with Schoettle with the motivation mentioned above.

With respect to claim 5 Morra teaches the system of claim 1. Morra  does not teach wherein the one or more devices includes a smart receptacle that includes an electrical receptable, a processor, and a memory, the memory storing instructions such that the processor is programmed to control power consumption via the receptable, and to store data specifying the power consumption via the receptable, wherein the data specifying power consumption via the receptacle is included in the customer premises data provided to the server.
Schoettle teaches FIG. 3. Power measurements are controlled by circuit 48 and these include electrical parameters, such as power usage, current, voltage, impedance, and power factor. Sensors are contained within the modbot as shown by element 49. Examples of these are sensors for electrical parameters, temperature, light, motion, GPS location, occupancy, biometrics, medical monitoring, humidity, radiation, hazardous chemicals and gases, pollutants (vapor, chemical, particle, gas, etc.), 
One or ordinary skill in the art would have found it obvious to combine the teachings of Morra with Schoettle at the time of filing with the motivation of allowing an accurate predetermination of available and manageable resources (Schoettle paragraph 37).

With respect to claim 6 Morra teaches the system of claim 1. Morra does not teach wherein the one or more devices include a load disaggregation unit and a plurality of appliances, wherein the customer premises data includes respective electrical loads for at least some of the plurality of appliances.
Schoettle teaches aggregations (or disaggregations as necessary or preferred), and controls are directed by the local ISD platform, these platforms, and their interactions, also can be coordinated, aggregated, and controlled. The interaction of modbots and ISDs creates a sensor-equipped society or delegation of intelligent, optimally-controllable loads and devices that serve the various needs of both the local end-user and the service provider (Schoettle paragraph 58). One or ordinary skill in the art would have found it obvious to combine the teachings of Morra with Schoettle at the time of filing with the motivation of allowing an accurate predetermination of available and manageable resources (Schoettle paragraph 37).

With respect to claim 13 Morra teaches the system of claim 1. Morra does not teach wherein the action includes activating or deactivating a device or devices in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626